Citation Nr: 1508136	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1978, including prior active service in Korea from July 1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of status post right total knee arthroplasty, and status post left total knee arthroplasty.  His service-connected disabilities are a combined 80 percent from December 1, 2005.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU rating based on his service-connected disabilities; he reports he was last employed in June 2007.  The Veteran's educational background includes a GED and approximately 2 years of college.  
The evidence of record includes a VA examination in September 2009.  On September 2009 VA examination, the Veteran reported popping in his knees, primarily with walking.  He related he experiences swelling in his knees approximately every three weeks, and that he has to be off his feet with his legs elevated when the swelling occurs, sometimes resolving after three days.  It was noted that he wears knee braces.  The Veteran reported that he was limited to standing for less than 15 minutes.  The examiner noted that the Veteran had a sedentary job as a mechanic but was unable to do it anymore.  The Veteran was able to get up and walk around as needed at his prior employment.  In regards to sedentary employment, the examiner stated that it was difficult to make any firm determination as to whether the Veteran was capable of substantially gainful employment considering the incapacitating events when his knees swell and he has to sit and elevate his legs.  However, the examiner opined that one could presume the Veteran could most likely have "some" sedentary employment as long as he was in a position to sit and elevate his legs at the same time.  

The evidence of record also includes records from the Social Security Administration (SSA).  It is shown that in a March 2008 Disability Determination and Transmittal form, the primary diagnosis was trachea, bronchus, or lung (malignant neoplasm); the secondary diagnosis was osteoarthritis and allied disorders.   

VA treatment records show that the Veteran's nonservice-connected disabilities include, inter alia, lung cancer (diagnosed in June 2007), coronary artery disease, and status post gastric bypass surgery.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran retired in September 2007.  His educational background includes a GED, and approximately two years of college.  See April 2009 claim for a TDIU rating.  His post-service work experience includes working as a mechanic and in aircraft refueling.  See, e.g., October 1997 VA orthopedic examination report.  Most recently, he retired as an aircraft engine mechanic leader.  See September 2007 Notification of Personnel Action.  The evidence also shows that the Veteran's most recent employment was of a sedentary nature.  See September 2009 VA joint examination report.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the September 2009 VA examination report noted the Veteran's service-connected knee disabilities were manifested by swelling that resulted in several days of incapacitation, requiring him to elevate his legs.  The Board also finds significant that prior to the Veteran's retirement, he was complaining that his knees were making it difficult to maintain employment as a mechanic.  See October 2006 VA treatment record.  While the September 2009 VA examiner appears to suggest that the Veteran is capable of sedentary employment, the examiner also indicated that even sedentary employment was limited to those situations where the Veteran could sit and elevate his legs.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus , the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


